Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-22-00164-CV

                                             Marvin HARRIS,
                                                Appellant

                                                     v.

                                              Desire TORES,
                                                 Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009CI02472
                            Honorable John D. Gabriel Jr., Judge Presiding

PER CURIAM

Sitting:           Irene Rios, Justice
                   Beth Watkins, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: May 25, 2022

DISMISSED FOR WANT OF PROSECUTION

           On April 25, 2022, the trial court clerk filed a notification of late record stating the clerk’s

record had not been filed because appellant had failed to pay or make arrangements to pay the

clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying the

fee. On April 26, 2022, we ordered appellant to provide written proof to this court no later than

May 6, 2022, that either (1) the clerk’s fee had been paid or arrangements had been made to pay

the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. Our order stated
                                                                                  04-22-00164-CV


that if appellant failed to respond within the time provided, this appeal would be dismissed for

want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c).

       Appellant did not respond to this court’s order. Accordingly, this appeal is dismissed for

want of prosecution. See id.

                                                PER CURIAM




                                               -2-